Citation Nr: 1631706	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in April 2015 when it was remanded for additional development.  These matters are again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Regrettably, the Board finds that additional development is necessary prior to appellate review.

Regarding the claim for TDIU, the Board notes that employment information from the Veteran's former employers, which were identified on his July 8, 2010 VA Forms 21-8940 have not been requested, although no address for those employers were listed.  The Veteran should be asked to provide such information, and then      a request for information (e.g. VA Form 21-4192) from those employers should be made.  The Board acknowledges that Trintex went bankrupt in 2008 and obtaining such information would not be possible.  

Also, while the record indicates that the Veteran was granted Social Security Administration (SSA) disability benefits, in part, due to his sleep apnea and service-connected PTSD, complete SSA records, including the underlying medical records that were the basis of favorable SSA decision, have not been requested or otherwise associated with the claims file.  As the records may be relevant to the pending appeals, such records should be requested on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

Additionally, the Board finds that there may be outstanding VA treatment records.  A June 12, 2013 VA treatment record indicated that the Veteran was referred to the Austin Vet Center.  However, the record does not contain VA treatment records from the Austin Vet Center.  A June 4, 2014 VA treatment record indicated that a mental health note from the same date had been scanned into VistA.  However, the referenced record is not contained in the VA medical records associated with the claims file.  Accordingly, on remand outstanding VA treatment records, including Vet Center records, should be associated with the electronic claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and    must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file outstanding VA treatment records dating since November 4, 2015, as well as the VistA Imaging record referred to in the June 4, 2014 VA treatment record.  Additionally, request treatment records from the Austin Vet Center, after securing a release form if necessary.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Contact the Veteran and request that he provide the names and addresses of any private healthcare provider that has treated him for his sleep apnea or his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

3.  Ask the Veteran to provide the addresses for New    Era Portfolio and Callaway Golf so that employment information can be requested from them.  After response from the Veteran, a request to those employers via VA Form 21-4192 or other appropriate methods should be made.

4.  Obtain from the SSA all records pertinent to the Appellant's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.

5.  After completing the above and any other development deemed necessary, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period of time  for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

